4/16/2020
       Case                                         TeeChili
                2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 1 of 100 Page ID #:62

                                                                                                            



   Storefronts directory

          Je Dunham




    Service                                      Explore                 English (United States)

    Track Order                                  Popular Storefronts
                                                                         $ USD
    FAQ                                          Tags directory

                                                                                 support@teechili.com
    Returns & Exchanges

                                                                           211 N Pennsylvania St. Suite 600
    Contact Us
                                                                                Indianapolis, IN 46204

                                                              EXHBIT C
https://www.teechili.com/directory/storefronts                                                                1/2
                                                              PAGE 61
4/16/2020
       Case                                         TeeChili
                2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 2 of 100 Page ID #:63




              © 2020 TeeChili   Terms & Privacy   DMCA              Terms & Privacy   DMCA




                                                         EXHBIT C
https://www.teechili.com/directory/storefronts                                                 2/2
                                                         PAGE 62
4/16/2020
       Case    2:20-cv-03716-DMG-MAA Document 1-3 Limited
                                                    FiledEdition
                                                          04/23/20 Page 3 of 100 Page ID #:64

                                                                                                                                         

   Je   Dunham




                                                                                                                                         




                                                                 EXHBIT C
https://www.teechili.com/campaigns/sort/-popularity/page/19/stores/lichjeff/21-ltl?retailProductCode=2613AB1767F5A2-A72D9FC63359-GS0-TC10-N…   1/3
                                                                 PAGE 63
4/16/2020
       Case      2:20-cv-03716-DMG-MAA Document 1-3 Limited
                                                      FiledEdition
                                                            04/23/20 Page 4 of 100 Page ID #:65

   From Je Dunham
   Limited Edition Sleeveless Tee

   $28.95 $33.95

   Product:


     Sleeveless Tee - $28.95                                                                                                              




   Color: Navy




   Size: Select a Size                                                                                                             Size Guide


                 S                         M                            L                          XL                          2XL



   Qty: 1


                         1        Out of Stock

                                                                 Add To Cart



   Campaign Details




   Just Released and Only Here for a LIMITED TIME!
   Not Available In Stores

   Each item is printed on super soft premium material! 100% Designed, Shipped, and Printed in the U.S.A.
   Tip: Tag your friend and buy together to save on shipping!

   Safe and Secure Checkout
   Paypal | VISA | Mastercard |


   Product Details

   • Ribbed and double stitched collar and armholes
   • High-density fabric for vivid print clarity
                                                                 EXHBIT C
https://www.teechili.com/campaigns/sort/-popularity/page/19/stores/lichjeff/21-ltl?retailProductCode=2613AB1767F5A2-A72D9FC63359-GS0-TC10-N…   2/3
                                                                 PAGE 64
4/16/2020
       Case    2:20-cv-03716-DMG-MAA Document 1-3 Limited
                                                    FiledEdition
                                                          04/23/20 Page 5 of 100 Page ID #:66
   • Machine-wash safe
   • Unisex
   • Products are proudly printed in the United States

   All products are made to order and printed to the best standards available. They do not include embellishments, such as rhinestones or
   glitter


   Shipping Info

   Orders ship within 5 to 10 business days.

   For more details about our shipping rates, please visit here

   Read about our latest update on COVID-19



   Tags


       Animal Jokes           Entertainment            Humor       Interests




   Share campaign


           Share




    Report this campaign




    Service                                             Explore                                          English (United States)

    Track Order                                         Popular Storefronts
                                                                                                         $ USD
    FAQ                                                 Tags directory

                                                                                                                 support@teechili.com
    Returns & Exchanges

                                                                                                           211 N Pennsylvania St. Suite 600
    Contact Us
                                                                                                                Indianapolis, IN 46204




            © 2020 TeeChili   Terms & Privacy   DMCA                                   Terms & Privacy    DMCA




                                                                     EXHBIT C
https://www.teechili.com/campaigns/sort/-popularity/page/19/stores/lichjeff/21-ltl?retailProductCode=2613AB1767F5A2-A72D9FC63359-GS0-TC10-N…   3/3
                                                                     PAGE 65
4/16/2020
       Case   2:20-cv-03716-DMG-MAA Document 1-3 Limited
                                                   FiledEdition
                                                         04/23/20 Page 6 of 100 Page ID #:67

                                                                                                                                        

  Je   Dunham




                                                                                                                                        




                                                                 EXHBIT C
https://www.teechili.com/campaigns/sort/-popularity/page/19/stores/lichjeff/34-lpk?retailProductCode=2613AB1767F5A2-B12CDB86360C-GS2-TC12-…   1/4
                                                                 PAGE 66
4/16/2020
       Case   2:20-cv-03716-DMG-MAA Document 1-3 Limited
                                                   FiledEdition
                                                         04/23/20 Page 7 of 100 Page ID #:68

  From Je Dunham
  Limited Edition Crewneck Sweatshirt

  $33.99 $39.95


                                                                :    :       left to buy


  Product:


     Crewneck Sweatshirt - $33.99                                                                                                        




  Color: Black




  Size: Select a Size                                                                                                             Size Guide


                 S                         M                              L                        XL                         2XL



              3XL                         4XL                         5XL



  Qty: 1


                        1



                                                                Add To Cart


                                                               Last day to order!



  Campaign Details




  Just Released and Only Here for a LIMITED TIME!
  Not Available In Stores
                                                                 EXHBIT C
https://www.teechili.com/campaigns/sort/-popularity/page/19/stores/lichjeff/34-lpk?retailProductCode=2613AB1767F5A2-B12CDB86360C-GS2-TC12-…   2/4
                                                                 PAGE 67
4/16/2020
       Case     2:20-cv-03716-DMG-MAA Document 1-3 Limited
                                                     FiledEdition
                                                           04/23/20 Page 8 of 100 Page ID #:69

  Each item is printed on super soft premium material! 100% Designed, Shipped, and Printed in the U.S.A.
  Tip: Tag your friend and buy together to save on shipping!

  Safe and Secure Checkout
  Paypal | VISA | Mastercard |


  Product Details

  •    Ribbed and double stitched collar and sleeve
  •    High-density fabric for vivid print clarity
  •    Machine-wash safe
  •    Unisex
  •    Products are proudly printed in the United States

  All products are made to order and printed to the best standards available. They do not include embellishments, such as rhinestones or
  glitter


  Shipping Info

  Orders ship within 5 to 10 business days.

  For more details about our shipping rates, please visit here

  Read about our latest update on COVID-19



  Tags


        Interests       Entertainment         Humor          Animal Jokes




  Share campaign


             Share




   Report this campaign




      Service                                         Explore                                       English (United States)

      Track Order                                     Popular Storefronts
                                                                                                    $ USD
      FAQ                                             Tags directory

                                                                                                            support@teechili.com
      Returns & Exchanges

                                                                                                      211 N Pennsylvania St. Suite 600
      Contact Us
                                                                   EXHBIT C
https://www.teechili.com/campaigns/sort/-popularity/page/19/stores/lichjeff/34-lpk?retailProductCode=2613AB1767F5A2-B12CDB86360C-GS2-TC12-…   3/4
                                                                   PAGE 68
4/16/2020
       Case   2:20-cv-03716-DMG-MAA Document 1-3 Limited
                                                   FiledEdition
                                                         04/23/20 Page 9 of 100 Page ID #:70
                                                                                                                Indianapolis, IN 46204




            © 2020 TeeChili   Terms & Privacy   DMCA                                   Terms & Privacy   DMCA




                                                                 EXHBIT C
https://www.teechili.com/campaigns/sort/-popularity/page/19/stores/lichjeff/34-lpk?retailProductCode=2613AB1767F5A2-B12CDB86360C-GS2-TC12-…   4/4
                                                                 PAGE 69
4/16/2020
      Case    2:20-cv-03716-DMG-MAA Document 1-3 Limited
                                                  FiledEdition
                                                         04/23/20 Page 10 of 100 Page ID #:71

                                                                                                                            

  Je   Dunham




                                                                                                                             




                                                                EXHBIT C
https://www.teechili.com/campaigns/-/-/stores/lichjeff/21-lpk?retailProductCode=2613AB1767F5A2-6CC18BC3675C-GS1-TC0-BLK       1/4
                                                                PAGE 70
4/16/2020
      Case    2:20-cv-03716-DMG-MAA Document 1-3 Limited
                                                  FiledEdition
                                                         04/23/20 Page 11 of 100 Page ID #:72

  From Je Dunham
  Limited Edition Classic T-Shirt

  $24.99 $28.95


                                                                :   :       left to buy


  Product:


     Classic T-Shirt - $24.99                                                                                                    




  Color: Black




  Size: Select a Size                                                                                                       Size Guide


                 S                        M                              L                        XL                      2XL



             3XL                         4XL                         5XL                         6XL



  Qty: 1


                        1



                                                                Add To Cart


                                                              Last day to order!



  Campaign Details




  Just Released and Only Here for a LIMITED TIME!
  Not Available In Stores
                                                                EXHBIT C
https://www.teechili.com/campaigns/-/-/stores/lichjeff/21-lpk?retailProductCode=2613AB1767F5A2-6CC18BC3675C-GS1-TC0-BLK              2/4
                                                                PAGE 71
4/16/2020
      Case      2:20-cv-03716-DMG-MAA Document 1-3 Limited
                                                    FiledEdition
                                                           04/23/20 Page 12 of 100 Page ID #:73

  Each item is printed on super soft premium material! 100% Designed, Shipped, and Printed in the U.S.A.
  Tip: Tag your friend and buy together to save on shipping!

  Safe and Secure Checkout
  Paypal | VISA | Mastercard |


  Product Details

  •    Ribbed and double stitched collar
  •    Machine-wash safe
  •    Unisex
  •    Products are proudly printed in the United States

  All products are made to order and printed to the best standards available. They do not include embellishments, such as rhinestones or
  glitter


  Shipping Info

  Orders ship within 5 to 10 business days.

  For more details about our shipping rates, please visit here

  Read about our latest update on COVID-19



  Tags


        Interests       Entertainment         Humor          Animal Jokes




  Share campaign


             Share




   Report this campaign




      Service                                         Explore                                      English (United States)

      Track Order                                     Popular Storefronts
                                                                                                   $ USD
      FAQ                                             Tags directory

                                                                                                           support@teechili.com
      Returns & Exchanges

                                                                                                      211 N Pennsylvania St. Suite 600
      Contact Us
                                                                                                           Indianapolis, IN 46204
                                                                   EXHBIT C
https://www.teechili.com/campaigns/-/-/stores/lichjeff/21-lpk?retailProductCode=2613AB1767F5A2-6CC18BC3675C-GS1-TC0-BLK                    3/4
                                                                   PAGE 72
4/16/2020
      Case    2:20-cv-03716-DMG-MAA Document 1-3 Limited
                                                  FiledEdition
                                                         04/23/20 Page 13 of 100 Page ID #:74




            © 2020 TeeChili   Terms & Privacy   DMCA                                  Terms & Privacy   DMCA




                                                                EXHBIT C
https://www.teechili.com/campaigns/-/-/stores/lichjeff/21-lpk?retailProductCode=2613AB1767F5A2-6CC18BC3675C-GS1-TC0-BLK   4/4
                                                                PAGE 73
4/16/2020
      Case   2:20-cv-03716-DMG-MAA Document 1-3 Limited
                                                 FiledEdition
                                                        04/23/20 Page 14 of 100 Page ID #:75

                                                                                                                                   

  Je   Dunham




                                                                                                                                    




                                                               EXHBIT C
https://www.teechili.com/campaigns/-/-/stores/lichjeff/funnyy010?retailProductCode=2613AB1767F5A2-95FCCA867719-S3FBC680-TPS101-BLK   1/4
                                                               PAGE 74
4/16/2020
      Case   2:20-cv-03716-DMG-MAA Document 1-3 Limited
                                                 FiledEdition
                                                        04/23/20 Page 15 of 100 Page ID #:76

  From Je Dunham
  Limited Edition Fleece Blanket

  $59.99 $68.95


                                                                :   :    left to buy


  Product:


     Fleece Blanket - $59.99                                                                                                         




  Style: Large Fleece Blanket - 60" X 80"


     Large Fleece Blanket - 60" X 80"                                                                                                

  Color: Black




  Qty: 1

                       1



                                                                Add To Cart


                                                               Last day to order!



  Campaign Details




  Just Released and Only Here for a LIMITED TIME!
  Not Available In Stores

  Each item is printed on super soft premium material! 100% Designed, Shipped, and Printed in the U.S.A.
  Tip: Tag your friend and buy together to save on shipping!

  Safe and Secure Checkout
  Paypal | VISA | Mastercard |
                                                                EXHBIT C
https://www.teechili.com/campaigns/-/-/stores/lichjeff/funnyy010?retailProductCode=2613AB1767F5A2-95FCCA867719-S3FBC680-TPS101-BLK       2/4
                                                                PAGE 75
4/16/2020
      Case      2:20-cv-03716-DMG-MAA Document 1-3 Limited
                                                    FiledEdition
                                                           04/23/20 Page 16 of 100 Page ID #:77

  Product Details

  •    Measures 60in x 80in
  •    Super soft, coral eece
  •    100% polyester
  •    Machine-wash safe
  •    Products are proudly printed in the United States

  All products are made to order and printed to the best standards available. They do not include embellishments, such as rhinestones or
  glitter


  Shipping Info

  Orders ship within 5 to 10 business days.

  For more details about our shipping rates, please visit here

  Read about our latest update on COVID-19



  Tags


        Animal Jokes        Entertainment        Humor




  Share campaign


             Share




   Report this campaign




      Service                                       Explore                                       English (United States)

      Track Order                                   Popular Storefronts
                                                                                                  $ USD
      FAQ                                           Tags directory

                                                                                                          support@teechili.com
      Returns & Exchanges

                                                                                                    211 N Pennsylvania St. Suite 600
      Contact Us
                                                                                                         Indianapolis, IN 46204




                                                                 EXHBIT C
https://www.teechili.com/campaigns/-/-/stores/lichjeff/funnyy010?retailProductCode=2613AB1767F5A2-95FCCA867719-S3FBC680-TPS101-BLK         3/4
                                                                 PAGE 76
4/16/2020
      Case   2:20-cv-03716-DMG-MAA Document 1-3 Limited
                                                 FiledEdition
                                                        04/23/20 Page 17 of 100 Page ID #:78
            © 2020 TeeChili   Terms & Privacy   DMCA                                 Terms & Privacy   DMCA




                                                               EXHBIT C
https://www.teechili.com/campaigns/-/-/stores/lichjeff/funnyy010?retailProductCode=2613AB1767F5A2-95FCCA867719-S3FBC680-TPS101-BLK   4/4
                                                               PAGE 77
4/16/2020
      Case    2:20-cv-03716-DMG-MAA Document 1-3 Limited
                                                  FiledEdition
                                                         04/23/20 Page 18 of 100 Page ID #:79

                                                                                                                               

  Je   Dunham




                                                                                                                                




                                                                 EXHBIT C
https://www.teechili.com/campaigns/-/-/stores/lichjeff/04-tl-189?retailProductCode=2613AB1767F5A2-1501CED2260C-GS1-TC0-BLK       1/4
                                                                 PAGE 78
4/16/2020
      Case    2:20-cv-03716-DMG-MAA Document 1-3 Limited
                                                  FiledEdition
                                                         04/23/20 Page 19 of 100 Page ID #:80

  From Je Dunham
  Limited Edition Classic T-Shirt

  $24.99 $28.95


                                                                :    :       left to buy


  Product:


     Classic T-Shirt - $24.99                                                                                                       




  Color: Black




  Size: Select a Size                                                                                                          Size Guide


                 S                         M                              L                       XL                         2XL



              3XL                         4XL                         5XL                         6XL



  Qty: 1


                        1



                                                                Add To Cart


                                                               Last day to order!



  Campaign Details




  Just Released and Only Here for a LIMITED TIME!
  Not Available In Stores
                                                                 EXHBIT C
https://www.teechili.com/campaigns/-/-/stores/lichjeff/04-tl-189?retailProductCode=2613AB1767F5A2-1501CED2260C-GS1-TC0-BLK              2/4
                                                                 PAGE 79
4/16/2020
      Case      2:20-cv-03716-DMG-MAA Document 1-3 Limited
                                                    FiledEdition
                                                           04/23/20 Page 20 of 100 Page ID #:81

  Each item is printed on super soft premium material! 100% Designed, Shipped, and Printed in the U.S.A.
  Tip: Tag your friend and buy together to save on shipping!

  Safe and Secure Checkout
  Paypal | VISA | Mastercard |


  Product Details

  •    Ribbed and double stitched collar
  •    Machine-wash safe
  •    Unisex
  •    Products are proudly printed in the United States

  All products are made to order and printed to the best standards available. They do not include embellishments, such as rhinestones or
  glitter


  Shipping Info

  Orders ship within 5 to 10 business days.

  For more details about our shipping rates, please visit here

  Read about our latest update on COVID-19



  Tags


        Interests       Entertainment         Humor          Animal Jokes




  Share campaign


             Share




   Report this campaign




      Service                                         Explore                                       English (United States)

      Track Order                                     Popular Storefronts
                                                                                                    $ USD
      FAQ                                             Tags directory

                                                                                                            support@teechili.com
      Returns & Exchanges

                                                                                                      211 N Pennsylvania St. Suite 600
      Contact Us
                                                                                                           Indianapolis, IN 46204
                                                                   EXHBIT C
https://www.teechili.com/campaigns/-/-/stores/lichjeff/04-tl-189?retailProductCode=2613AB1767F5A2-1501CED2260C-GS1-TC0-BLK                 3/4
                                                                   PAGE 80
4/16/2020
      Case    2:20-cv-03716-DMG-MAA Document 1-3 Limited
                                                  FiledEdition
                                                         04/23/20 Page 21 of 100 Page ID #:82




            © 2020 TeeChili   Terms & Privacy   DMCA                                   Terms & Privacy   DMCA




                                                                 EXHBIT C
https://www.teechili.com/campaigns/-/-/stores/lichjeff/04-tl-189?retailProductCode=2613AB1767F5A2-1501CED2260C-GS1-TC0-BLK   4/4
                                                                 PAGE 81
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 22 of 100 Page ID #:83




                                    EXHBIT C
                                    PAGE 82
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 23 of 100 Page ID #:84




                                    EXHBIT C
                                    PAGE 83
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 24 of 100 Page ID #:85




                                    EXHBIT C
                                    PAGE 84
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 25 of 100 Page ID #:86




                                    EXHBIT C
                                    PAGE 85
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 26 of 100 Page ID #:87




                                    EXHBIT C
                                    PAGE 86
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 27 of 100 Page ID #:88




                                    EXHBIT C
                                    PAGE 87
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 28 of 100 Page ID #:89




                                    EXHBIT C
                                    PAGE 88
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 29 of 100 Page ID #:90




                                    EXHBIT C
                                    PAGE 89
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 30 of 100 Page ID #:91




                                    EXHBIT C
                                    PAGE 90
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 31 of 100 Page ID #:92




                                    EXHBIT C
                                    PAGE 91
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 32 of 100 Page ID #:93




                                    EXHBIT C
                                    PAGE 92
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 33 of 100 Page ID #:94




                                    EXHBIT C
                                    PAGE 93
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 34 of 100 Page ID #:95




                                    EXHBIT C
                                    PAGE 94
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 35 of 100 Page ID #:96




                                    EXHBIT C
                                    PAGE 95
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 36 of 100 Page ID #:97




                                    EXHBIT C
                                    PAGE 96
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 37 of 100 Page ID #:98




                                    EXHBIT C
                                    PAGE 97
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 38 of 100 Page ID #:99




                                    EXHBIT C
                                    PAGE 98
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 39 of 100 Page ID
                                  #:100




                                  EXHBIT C
                                  PAGE 99
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 40 of 100 Page ID
                                  #:101




                                  EXHBIT C
                                  PAGE 100
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 41 of 100 Page ID
                                  #:102




                                  EXHBIT C
                                  PAGE 101
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 42 of 100 Page ID
                                  #:103




                                  EXHBIT C
                                  PAGE 102
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 43 of 100 Page ID
                                  #:104




                                  EXHBIT C
                                  PAGE 103
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 44 of 100 Page ID
                                  #:105




                                  EXHBIT C
                                  PAGE 104
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 45 of 100 Page ID
                                  #:106




                                  EXHBIT C
                                  PAGE 105
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 46 of 100 Page ID
                                  #:107




                                  EXHBIT C
                                  PAGE 106
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 47 of 100 Page ID
                                  #:108




                                  EXHBIT C
                                  PAGE 107
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 48 of 100 Page ID
                                  #:109




                                  EXHBIT C
                                  PAGE 108
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 49 of 100 Page ID
                                  #:110




                                  EXHBIT C
                                  PAGE 109
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 50 of 100 Page ID
                                  #:111




                                  EXHBIT C
                                  PAGE 110
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 51 of 100 Page ID
                                  #:112




                                  EXHBIT C
                                  PAGE 111
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 52 of 100 Page ID
                                  #:113




                                  EXHBIT C
                                  PAGE 112
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 53 of 100 Page ID
                                  #:114




                                  EXHBIT C
                                  PAGE 113
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 54 of 100 Page ID
                                  #:115




                                  EXHBIT C
                                  PAGE 114
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 55 of 100 Page ID
                                  #:116




                                  EXHBIT C
                                  PAGE 115
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 56 of 100 Page ID
                                  #:117




                                  EXHBIT C
                                  PAGE 116
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 57 of 100 Page ID
                                  #:118




                                  EXHBIT C
                                  PAGE 117
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 58 of 100 Page ID
                                  #:119




                                  EXHBIT C
                                  PAGE 118
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 59 of 100 Page ID
                                  #:120




                                  EXHBIT C
                                  PAGE 119
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 60 of 100 Page ID
                                  #:121




                                  EXHBIT C
                                  PAGE 120
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 61 of 100 Page ID
                                  #:122




                                  EXHBIT C
                                  PAGE 121
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 62 of 100 Page ID
                                  #:123




                                  EXHBIT C
                                  PAGE 122
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 63 of 100 Page ID
                                  #:124




                                  EXHBIT C
                                  PAGE 123
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 64 of 100 Page ID
                                  #:125




                                  EXHBIT C
                                  PAGE 124
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 65 of 100 Page ID
                                  #:126




                                  EXHBIT C
                                  PAGE 125
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 66 of 100 Page ID
                                  #:127




                                  EXHBIT C
                                  PAGE 126
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 67 of 100 Page ID
                                  #:128




                                  EXHBIT C
                                  PAGE 127
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 68 of 100 Page ID
                                  #:129




                                  EXHBIT C
                                  PAGE 128
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 69 of 100 Page ID
                                  #:130




                                  EXHBIT C
                                  PAGE 129
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 70 of 100 Page ID
                                  #:131




                                  EXHBIT C
                                  PAGE 130
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 71 of 100 Page ID
                                  #:132




                                  EXHBIT C
                                  PAGE 131
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 72 of 100 Page ID
                                  #:133




                                  EXHBIT C
                                  PAGE 132
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 73 of 100 Page ID
                                  #:134




                                  EXHBIT C
                                  PAGE 133
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 74 of 100 Page ID
                                  #:135




                                  EXHBIT C
                                  PAGE 134
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 75 of 100 Page ID
                                  #:136




                                  EXHBIT C
                                  PAGE 135
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 76 of 100 Page ID
                                  #:137




                                  EXHBIT C
                                  PAGE 136
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 77 of 100 Page ID
                                  #:138




                                  EXHBIT C
                                  PAGE 137
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 78 of 100 Page ID
                                  #:139




                                  EXHBIT C
                                  PAGE 138
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 79 of 100 Page ID
                                  #:140




                                  EXHBIT C
                                  PAGE 139
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 80 of 100 Page ID
                                  #:141




                                  EXHBIT C
                                  PAGE 140
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 81 of 100 Page ID
                                  #:142




                                  EXHBIT C
                                  PAGE 141
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 82 of 100 Page ID
                                  #:143




                                  EXHBIT C
                                  PAGE 142
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 83 of 100 Page ID
                                  #:144




                                  EXHBIT C
                                  PAGE 143
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 84 of 100 Page ID
                                  #:145




                                  EXHBIT C
                                  PAGE 144
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 85 of 100 Page ID
                                  #:146




                                  EXHBIT C
                                  PAGE 145
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 86 of 100 Page ID
                                  #:147




                                  EXHBIT C
                                  PAGE 146
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 87 of 100 Page ID
                                  #:148




                                  EXHBIT C
                                  PAGE 147
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 88 of 100 Page ID
                                  #:149




                                  EXHBIT C
                                  PAGE 148
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 89 of 100 Page ID
                                  #:150




                                  EXHBIT C
                                  PAGE 149
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 90 of 100 Page ID
                                  #:151




                                  EXHBIT C
                                  PAGE 150
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 91 of 100 Page ID
                                  #:152




                                  EXHBIT C
                                  PAGE 151
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 92 of 100 Page ID
                                  #:153




                                  EXHBIT C
                                  PAGE 152
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 93 of 100 Page ID
                                  #:154




                                  EXHBIT C
                                  PAGE 153
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 94 of 100 Page ID
                                  #:155




                                  EXHBIT C
                                  PAGE 154
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 95 of 100 Page ID
                                  #:156




                                  EXHBIT C
                                  PAGE 155
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 96 of 100 Page ID
                                  #:157




                                  EXHBIT C
                                  PAGE 156
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 97 of 100 Page ID
                                  #:158




                                  EXHBIT C
                                  PAGE 157
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 98 of 100 Page ID
                                  #:159




                                  EXHBIT C
                                  PAGE 158
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 99 of 100 Page ID
                                  #:160




                                  EXHBIT C
                                  PAGE 159
Case 2:20-cv-03716-DMG-MAA Document 1-3 Filed 04/23/20 Page 100 of 100 Page ID
                                  #:161




                                  EXHBIT C
                                  PAGE 160
